Citation Nr: 1434733	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  10-48 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Weather new and material evidence has been added to reopen service connection for posttraumatic stress disorder (PTSD). 

2.  Weather new and material evidence has been added to reopen service connection for an acquired psychiatric disorder to include depression, schizophrenia, anxiety, and psychosomatic disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Appellant had active duty for training (ACDUTRA) from May 1958 to November 1958.  The Appellant also had served in the National Guard from May 1959 to May 1964 and reserve service from May 1964 until April 1966, which included periods of active duty for training in 1959, 1960, 1961, 1962 and 1963.  In June 2012, VA received information from the Personnel Information Exchange System (PIES) that only his period of ACDUTRA could be verified.
      
These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied claims to reopen service connection for PTSD, depression, schizophrenia, anxiety, and psychosomatic disorders.  The Appellant appealed the denials in this decision, and the matters are now before the Board.

Consideration of the Appellant's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems do not include any non-duplicative materials pertinent to the present appeal, other than an informal hearing presentation submitted by the Appellant's representative.

The issue of service connection for an acquired psychiatric disability, other than PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an October 2002 decision, the RO denied service connection for PTSD and for an acquired psychiatric disorder to include depression, schizophrenia, anxiety, and psychosomatic disorder.  The Appellant perfected a timely appeal, but then withdrew his claim and new and material evidence was not submitted within a year of that rating decision.  As such, the rating decision became final.

2.  The evidence associated with the claims file subsequent to the October 2002 decision does not establish that the Veteran has had PTSD during the course of his appeal, and therefore does not raise a reasonable possibility of substantiating the claim.

3.  The evidence associated with the claims file subsequent to the October 2002 rating decision, provides additional evidence as to the onset of the Veteran's acquired psychiatric disability, other than PTSD, and there satisfies the low threshold for reopening a claim.


CONCLUSIONS OF LAW

1.  The October 2002 rating decision denying service connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.204, 20.302, 20.1103 (2013).
      
2.  Evidence received since the October 2002 rating decision is not new and material, and the Appellant's claim of service connection for PTSD is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The October 2002 rating decision denying service connection for an acquired psychiatric disorder to include depression, schizophrenia, anxiety, and psychosomatic disorder is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.204, 20.302, 20.1103 (2013).

3.  Evidence received since the October 2002 rating decision is new and material and the claim of service connection for an acquired psychiatric disorder, other than PTSD, is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims to Reopen

The Appellant is seeking to reopen previously denied claims of service connection for an acquired psychiatric disorder, which has been variously characterized throughout numerous iterations of appeals and adjudications to include as PTSD (adjudicated separately from other acquired psychiatric disorders), depression, schizophrenia, anxiety, and a psychosomatic disorder.  Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105 (West 2002).  However, pursuant to 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

In a September 1996 decision, the Board denied entitlement to service connection for both alcoholism and a psychiatric disorder.  The Appellant did not appeal the Board's decision and it became final.  The Appellant subsequently advanced a claim to reopen the previously denied claims and in October 2002 the RO again denied his claim for service connection, though this time styling the claimed disorders as including PTSD with depression, schizophrenia and a psychosomatic disorder.  The Appellant appealed from this decision in October 2002 and perfected his appeal in August 2003 but subsequently withdrew "the psych issues under appeal" in a statement received in April 2004.  Thus, the October 2002 RO decision became final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(a), (b), 20.204, 20.302, 20.1103.  

The RO's October 2002 denial was based on two evidentiary gaps: first that competent medical evidence failed to confirm a diagnosis of PTSD, and second that the evidence failed to show depression, schizophrenia or psychosomatic disorders were incurred in service or manifest to a compensable degree within one year of separation from service.

The Board will separately address the claims for PTSD and for an acquired psychiatric disability, other than PTSD.

With regard to the claim for PTSD, the Board finds that new and material evidence has not been added to the record to reopen the claim.

Since the October 2002 decision, the Board has received numerous statements from the Appellant endorsing an in-service event during which he says he was threatened with a firearm by a fellow service member, which he believes caused him to develop PTSD.  However, such contentions were previously of record and thus are neither new nor material to any previously unestablished elements of the Appellant's claim; that is, the medical professionals who evaluated the Veteran were aware of his reported stressor, but still did not find that a diagnosis of PTSD was warranted.  The presentation of new arguments based on evidence already of record at the time of the previous decision does not constitute the presentation of "new evidence" warranting the reopening of a claim.  See Untalan v. Nicholson, 20 Vet. App. 469, 470 (2006). 

Newly added VA treatment records include mental health assessments which record the Appellant's symptoms - some of which also diagnose psychosis, not otherwise specified.  However, none of the newly added VA treatment records diagnose or support a diagnosis of PTSD.  Thus these records cannot be considered material as they do not establish any previously unestablished elements - including the most important element, the presence of a current disability (i.e. PTSD).

The Board acknowledges that extensive lay statements have been advanced describing the Appellant's personality changes following service, and describing his recollections of being threatened in service with a gun.  However, the lay opinions are not considered competent to diagnose PTSD, as such is a medically complex determination that requires training and expertise.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 

Psychiatric treatment records have been obtained from during the Appellant's appeal, but those records again do not contain an Axis I diagnosis of PTSD.  A letter from December 2000 did note that the Appellant had some "elements of PTSD" but this falls short of an actual diagnosis.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low," see Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), and in determining whether this low threshold is met VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence raises "a reasonable possibility of substantiating the claim" were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 117-8.  

Here, even under the low threshold of Shade, the evidence submitted with regard to the PTSD claim simply does not rise to the level of new and material evidence.  Specifically, in order to be new and material, the evidence must raise a reasonable possibility of substantiating the Appellant's claim.  Thus, the standard for considering whether newly added evidence is new and material is not to be applied without reasoned consideration of the evidence.  Here, even if the Board were to reopen, there would be no basis to grant service connection for PTSD, as the cornerstone service connection requirement of a current disability during the course of the appeal is missing.  Moreover, no duty to assist requirement would be triggered, as the evidence does not suggest that the Veteran has been diagnosed with PTSD during the course of his appeal.  One medical professional did note the presence of some PTSD symptoms, but even that opinion did not diagnose PTSD. 

As described, new and material evidence has not been presented, and the previously denied claim of entitlement to service connection for PTSD is not reopened.

The result of the claim to reopen the previously denied claim for service connection for an acquired psychiatric disability other than PTSD is different. 

Here, since the claim was previously denied, the Appellant has submitted a number of lay statements, describing the Appellant's psychiatric symptomatology, including several statements which address the Appellant's symptoms following his military service.

These statements are new in that they were not previously of record, and to the extent it might be argued that they are duplicative of statements previously submitted by the Veteran, the fact remains that at the very least the statements add support to the Appellant's contentions of in-service incurrence.  As such, these statements are considered to be new and material, and the Appellant's claim for service connection for an acquired psychiatric disability, other than PTSD, is reopened.  

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  A notice letter was sent to the Appellant in July 2009, prior to the initial adjudication of the claims on appeal.  Notice sent to the Appellant included descriptions of what information and evidence must be submitted to substantiate the claims, including a description of what information and evidence must be provided by the Appellant and what information and evidence would be obtained by VA.  The Appellant was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claims to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

In claims to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this requirement, the VA Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Such a letter was sent to the Appellant in July 2009, thus meeting the requirements of notice as related to Kent.

Next, VA has a duty to assist veterans in the development of their claim.  However, under VCAA, VA's statutory duty to assist a claimant in the development of a previously finally denied claim does not attach until the claim has been reopened based on the submission of new and material evidence.  Once a claim is reopened, VCAA provides that VA shall make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. §§ 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  

Nonetheless, VA has associated VA treatment records and sought private treatment records on the Appellant's behalf.  VA has also sought Social Security Administration (SSA) records.  With regard to obtaining updated any SSA records which have been created since the time of the prior final VA denials, SSA informed VA that the Appellant's records had been destroyed.  Additionally, it has been established that the Appellant's VA records are "fire-related," indicating in this case that his service records were destroyed in a 1973 fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri.  In cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The analysis above has been undertaken with this heightened duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

Based on the foregoing, the Board finds that VA has met all duties to notify and assist the Appellant with regard to the immediate appeals.


ORDER

New and material evidence having not been received, the appeal to reopen service connection for PTSD is denied. 

New and material evidence having been received, the previously denied claim for service connection for an acquired psychiatric disorder to include depression, schizophrenia, anxiety, and psychosomatic disorder is reopened. 

REMAND

The Appellant is seeking service connection for an acquired psychiatric disability other than PTSD, which he believes began either during service, or within a year of service. 

As noted, the Board reopened the Appellant's claim, and because the RO specifically found in the statement of the case from December 2010 that the claim was not reopened, and therefore did not adjudicate it on the merits, the case must be remanded for RO consideration.  Hickson v. Shinseki, 23 Vet. App. 394 (2010).  




Accordingly, the case is REMANDED for the following action:

Readjudicate the claim for service connection for an acquired psychiatric disability, other than PTSD, on the merits.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response (any additional development deemed necessary by the AMC/RO should be undertaken).  

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.

____________________________________________
MATTHEW W. BLACKWELDER	
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


